Exhibit 10.39

 

 

INTELLECTUAL PROPERTY ASSIGNMENT

 

This Intellectual Property Assignment (the “Assignment” or “Agreement”) is
entered on March 25, 2015 to be effective as of December 1, 2014, by and between
Jerry L. Swinford, an individual residing in the State of Texas (“Assignor”) and
Coil Tubing Technology, Inc., a Nevada corporation (“Assignee”). Assignor and
Assignee may be referred to herein individually as a “Party” and jointly as the
“Parties.”

 

WHEREAS, Assignor is the named inventor and owner of all rights, title, and
interest in and to the intellectual property listed in Exhibit A, attached
hereto and incorporated herein as if fully reproduced (the “Transferred
Assets”); and

 

WHEREAS, Assignor desires to assign and transfer to Assignee, and Assignee
desires to obtain from Assignor an assignment and transfer of, the Transferred
Assets pursuant to this Assignment.

 

NOW THEREFORE, in consideration of the sum of Ten Dollars ($10.00) and other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged as received, and in consideration of the foregoing and the
covenants and promises contained herein, the Parties agree as follows:

 

1. Assignment of Transferred Assets. Assignor hereby unconditionally and
irrevocably sells, assigns, transfers, conveys, and delivers to Assignee, its
successors and assigns, all his right, title, and interest in, to, and under the
Transferred Assets, said Transferred Assets set forth herein in Exhibit A, and
any reissues, reexaminations, renewals, continuations, continuations-in-part,
divisions, substitute applications thereof, and the like, and any extensions
thereof, and all patents worldwide that may be granted thereon, together with
the right to file such applications and the right to claim for the same the
priority rights derived from such patent application under the laws of the
United States and its territorial possessions, the International Convention for
the Protection of Industrial Property, or any other international agreement or
the domestic laws of the country in which any such application is filed, as may
be applicable, to be held and enjoyed by Assignee for its own use and enjoyment,
and for the use and enjoyment of its successors and assigns, to the end of the
term or terms for which such patents may be granted or reissued, as fully and
entirely as the same would have been held and enjoyed by Assignor if this
assignment and sale had not been made.

 

2. Cooperation with Assignee. Assignor agrees to cooperate with Assignee to
provide the necessary executed assignments and other documents as required to
perfect the assignment set forth in Section 1. Assignor further covenants that
Assignee will, upon its request, be provided promptly with all pertinent facts
and documents relating to said inventions and said Letters Patent and legal
equivalents as may be known and accessible to Assignor and will testify as to
the same in any interference, litigation, or proceeding related thereto and will
promptly execute and deliver to Assignee or its legal representatives any and
all papers, instruments or affidavits required to apply for, obtain, maintain,
issue and enforce said application, said inventions and said Letters Patent and
said equivalents thereof which may be necessary or desirable to carry out the
purposes thereof.

 

3. Issuance of Future Patents. Assignor hereby authorizes and requests the
Commissioner of Patents and Trademarks of the United States, and any officer of
any country or countries foreign to the United States, whose duty it is to issue
patents or other evidence or forms of intellectual property protection to issue
respective Letters of Patent to Assignee, and the entire right, title, and
interest in and to the same, for its sole use and benefit; and for the use and
benefit of its successors and assigns, to the full end of the term(s) for which
said Patent(s) may be granted, as fully and entirely as the same would have been
held by me had this assignment not been made.

 

4. No Prior Encumbrance. Assignor hereby covenants that no assignment, sale,
agreement, or encumbrance has been or will be made or entered into which would
conflict with the terms of this Assignment.

 



Page 1 of 3

 

 

5. Right to Sue for Past Infringement. Assignor hereby expressly grants to
Assignee all of Assignor’s rights to bring any necessary action, including, but
not limited to lawsuits, against any past, present, or future third party
infringers, potential or actual, of any Transferred Asset as if the Assignor
himself were bringing such action. Assignee shall have the right to any and all
recoveries from any such actions and Assignor hereby waives any recovery
obtained by Assignee.

 

6. Indemnification. ASSIGNEE HEREBY AGREES TO INDEMNIFY, DEFEND, AND HOLD
HARMLESS THE ASSIGNOR FROM AND AGAINST ANY AND ALL CLAIMS, DEMANDS, LOSSES,
EXPENSES (INCLUDING, BUT NOT LIMITED TO, ATTORNEYS’ FEES AND COURT COSTS), AND
CAUSES OF ACTION OF EVERY KIND AND CHARACTER, WITHOUT LIMITS AND WITHOUT REGARD
TO THE CAUSE OR CAUSES THEREOF OR NEGLIGENCE OF ANY PARTY, INCLUDING, BUT NOT
LIMITED TO, THE SOLE, ACTIVE, PASSIVE, JOINT, OR CONCURRENT NEGLIGENCE OR STRICT
LIABILITY (OF WHATEVER CHARACTER) OF ASSIGNOR, ARISING OUT OF OR IN CONNECTION
WITH, DIRECTLY OR INDIRECTLY, THIS ASSIGNMENT AND THE TRANSFERRED ASSETS.
ASSIGNEE’S INDEMNITY UNDER THIS PARAGRAPH SHALL BE WITHOUT REGARD TO AND WITHOUT
ANY RIGHT TO CONTRIBUTION FROM ANY INSURANCE MAINTAINED BY ASSIGNOR.

 

7. Prior Agreements; Waiver. No modification of this Assignment shall be of any
force or effect unless in writing and signed by an authorized signatory of both
Parties. This Assignment constitutes the entire agreement between the parties
pertaining to the subject matter contained in it and supersedes those provisions
of all prior and contemporaneous agreements, representations and understandings
of the parties pertaining to the same subject matter. No waiver of any of the
provisions of this Assignment shall be deemed to, or shall constitute a waiver
of, any other provisions, whether or not similar, nor shall any waiver
constitute a continuing waiver. No waiver shall be binding unless executed in
writing by the party making the waiver.

 

8. Captions and Headings. Captions and headings used herein are inserted only
for convenience of reference only and shall not operate to modify, interpret,
alter, limit or define any provision hereof.

 

 

 

 

 

 

 

 

 

 

[Remainder of page left intentionally blank. Signature page follows.]

 

 

 

 



Page 2 of 3

 




IN WITNESS WHEREOF, Assignor hereby assigns the Transferred Assets to the
Assignee and the Assignee hereby accepts said assignment and has hereunto set
hand and seal on the following dates.

 

ASSIGNOR: ASSIGNEE:       COIL TUBING TECHNOLOGY, INC.     By: /s/ Jerry L.
Swinford By: /s/ Jason L. Swinford Jerry L. Swinford, Inventor Jason L.
Swinford, CEO     Date: March 25, 2015 Date: March 25, 2015

 

 

NOTARIZATIONS

 

STATE OF TEXAS § COUNTY OF HARRIS §

 

Before me this 25th day of March 2015, personally appeared Jerry L. Swinford, to
me known to be the person who is described in and who executed the foregoing
assignment instrument and acknowledge to me that he executed the same of his own
free will for the purpose therein expressed.

 

  /s/ Signed by Notary   Notary Public in and for the State of Texas

 

 

STATE OF TEXAS § COUNTY OF HARRIS §

 

This instrument was acknowledged before me on the 25th day of March 2015, by
Jason L. Swinford, Chief Executive Officer of Coil Tubing Technology, Inc., a
Nevada Corporation, who acknowledged to me that he has the authority to sign
this document on behalf of said corporation.

 

 

  /s/ Signed by Notary   Notary Public in and for the State of Texas

 



Page 3 of 3

 

 

 

EXHIBIT A

TRANSFERRED ASSETS

 

COUNTRY

PATENT OR

APPLICATION NO.

FILING DATE REMAINING TERM

REGISTRATION

DATE

PRIORITY DATE,

IF ANY

TOOL NOTES LISTED OWNER US 5,584,342 6/6/1995 2.04 12/17/1996   Subterranean
Rotation- Inducing Device and Method All maintenance done - will expire on
6/6/2015 Coil Tubing Technology, Inc. US 7,686.102 3/29/2007 15.33 3/30/2010
3/31/2006 Jet Motor for Providing Rotation in a Downhole Tool Next maintenance
window opens 3/30/2017. Coil Tubing Technology, Inc. US 8,151.908 12/4/2009-
Continuation 17.36 4/10/2012 3/31/2006 Jet Motor for Providing Rotation in a
Downhole Tool Next maintenance window opens 4/10/2015. Jerry L. Swinford -will
file assignment to Coil Tubing Technology, Inc. Canada 2,646.326 9/23/2008
(national entry date) 18.18 2/5/2013 3/31/2006 Jet Motor and Method for
Providing Rotation in a Downhole Tool Next annuity due by 3/30/2015 Coil Tubing
Technology, Inc. Canada 2,797,565 3/29/2007 -Divisional app. 12.32 3/29/2007
3/31/2006 Jet Motor and Method for Providing Rotation in a Downhole Tool Notice
of Allowance has issued Next annuity due by 3/29/2015 Coil Tubing Technology,
Inc. Singapore 146,369 9/26/2008 15.45 5/14/2010 3/31/2006 Jet Motor and Method
for Providing Rotation in a Downhole Tool Next annuity due by 3/29/2015 Coil
Tubing Technology, Inc. US 7,946,348 8/31/2007 16.48 5/24/2011   Rotation Tool
First maintenance window opens 5/24/2014 Coil Tubing Technology, Inc. Canada
2,734,285 2/15/2011 (national entry date) 18.51 6/5/2013 8/31/2007 Rotation Tool
Next annuity due by 7/16/2014 Coil Tubing Technology, Inc. Indonesia
W00201001371 4/28/2010 17.41 4/30/2012 8/31/2007 Rotation Tool Is still being
examined Jerry L. Swinford -will file assignment to Coil Tubing Technology, Inc.
US 12/480.680 6/8/2009 16.58 6/30/2011 6/6/2008 Jet Hammer Awaiting appeal
decision - Coil Tubing Technology. Inc. US 8,151.910 5/7/2009 17.36 4/10/2012
5/7/2008 Drilling Jar First maintenance window opens 4/10/2015 Coil Tubing
Technology, Inc. US 5,584.342 6/6/1995 2.04 12/17/1996   Subterranean Rotation-
Inducing Device and Method All maintenance done - will expire on 6/6/2015 Coil
Tubing Technology. Inc.

 



 

 

 

Canada 2,723,420 11/2/2010 (national entry date) 19.16 1/28/2014 5/7/2008
Drilling Jar Next annuity due by 5/7/2014 Coil Tubing Technology. Inc. Indonesia
ID P0029982 11/26/2010 (national entry date) 17.13 1/16/2012 5/7/2008 Drilling
Jar Next annuity due by 1/16/2015 Jerry L. Swinford -will file assignment to
Coil Tubing Technology, Inc. US 13/046.662 3/11/2011 18.33 3/31/2013 3/11/2010
Method and Apparatus for Washing Downhole Tubulars and Equipment Undergoing
examination Coil Tubing Technology, Inc. Norway 20,120,910 8/15/2012 19.75
8/31/2014 3/11/2010 Method and Apparatus for Washing Downhole Tubulars and
Equipment Based on PCT/US11/28241 Undergoing examination Next annuity due
3/31/2015 Jerry L. Swinford -will file assignment to Coil Tubing Technology,
Inc. UK/Scotland 1216072.7 9/10/2012 19.83 9/30/2014 3/11/2010 Method and
Apparatus for Washing Downhole Tubulars and Equipment Based on PCT/US11/28241
Undergoing examination Next annuity due 3/31/2015 Jerry L. Swinford -will file
assignment to Coil Tubing Technology. Inc. US 13'434.812 3/29/2012 19.33
3/31/2014 3/29/2011 Downhole Oscillator Waiting for examination Jerry L.
Swinford -will file assignment to Coil Tubing Technology, Inc. US 5,584,342
6/6/1995 2.04 12/17/1996   Subterranean Rotation-Inducing Device and Method All
maintenance done - will expire on 6/6/2015 Coil Tubing Technology, Inc. Canada
2,837,938 9/12/2013 20.83 9/30/2015 3/29/2011 Downhole Oscillator Need to
request examination but am waiting to see what happens in U.S. application as we
can have this application mirror a U.S. allowed application which cuts down on
prosecution fees. Next annuity due 3/30/2015 Coil Tubing Technology, Inc. US
61(932,629 1/28/2014 21.17 1/31/2016   Downhole Tool (Ampli-Max) Need to prepare
and file full-blown non-provisional patent application Jerry L. Swinford

 

 



 

 